UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7965



ERIC L. TOLBERT,

                                              Plaintiff - Appellant,

          versus


DOCTOR LIGHTSEY; EARL V. ECHARD; NURSE CRAIG;
NURSE SNIDER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00428-BO)


Submitted: April 26, 2007                        Decided: May 2, 2007



Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric L. Tolbert, Appellant Pro Se. Elizabeth P. McCullough, YOUNG,
MOORE & HENDERSON, P.A., Raleigh, North Carolina; Elizabeth F.
Parsons, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric   L.   Tolbert   appeals   the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

deny Tolbert’s motion for appointment of counsel and affirm for the

reasons stated by the district court.           Tolbert v. Lightsey, No.

5:05-ct-00428-BO (E.D.N.C. Sep. 27, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -